Case 5:19-cv-00089-G Document 46-5 Filed 03/04/19 Page 1 of 7

EXHIBIT 5
Case 5:19-cv-00089-G Document 46-5 Filed 03/04/19 Page 2 of 7

PARTIAL ASSIGNMENT AND TERMINATION OF MANAGEMENT AGREEMENT

THIS PARTIAL ASSIGNMENT AND TERMINATION OF MANAGEMENT
AGREEMENT is between CAH Acquisition Company 7, a Delaware limited liability company
(CAH), Rural Community Hospitals of America, LLC, a West Virginia limited liability company
(RCHA), and EmpowerHMS, LLC, a Delaware limited liability company (EmpowerHMS).

CAH owns and operates the assets comprising CAH Acquisition Company 7 d/b/a Prague
Community Hospital, (the Hospital);

CAH and RCHA are among the parties, along with HMC/CAH Consolidated, Inc., a
Delaware corporation (HMC), to that certain Management Agreement, as amended by that
certain First Amendment to Management Agreement (together, the Existing Management
Agreement);

Pursuant to the Existing Management Agreement, RCHA has certain rights and
obligations as the current operator and day-to-day manager of the Hospital’s operations (the
Hospital Manager);

Health Acquisition Company, LLC, West Virginia limited liability company (HAC),
pursuant to authority granted to HAC under CAH’s organizational documents,, wants to replace
RCHA with EmpowerHMS as the Hospital Manager;

RCHA consents to such replacement through a partial assignment of its obligations under
the Existing Management Agreement to EmpowerHMS, but wants to retain its rights against
CAH and/or HMC that exist under the Existing Management Agreement;

Upon the satisfaction of certain conditions set forth herein, RCHA and CAH also want to
terminate the Existing Management Agreement and CAH and EmpowerHMS want to sign a
replacement management agreement (the Replacement Management Agreement), all on the
terms and conditions set forth in this agreement.

CAH, RCHA and EmpowerHMS hereby agree as follows:

1. Partial Assignment. As of the Effective Date, as defined herein, RCHA agrees to
partially assign, transfer, surrender and relinquish to EmpowerHMS all of RCHA’s currently
existing contractual obligations under the Existing Management Agreement to perform any
services related to the day-to-day management of the Hospital’s operations, whether as Hospital
Manager or otherwise, and EmpowerHMS agrees to accept such partial assignment of RCHA’s
obligations, subject to the following conditions:

a. It is the intention of the parties that EmpowerHMS will replace RCHA in the
performance of all management services to CAH and the Hospital, including
as Hospital Manager, as of the Effective Date;

b. CAH, RCHA and EmpowerHMS all agree that EmpowerHMS shall be
responsible for the performance of all of RCHA’s contractual obligations
under the Existing Management Agreement to perform any services related to

1
 

 

Case 5:19-cv-00089-G Document 46-5 Filed 03/04/19 Page 3 of 7

the day-to-day management of the Hospital’s operations, whether as Hospital
Manager or otherwise, after the Effective Date, and further agree that such
contractual obligations will be included in the Replacement Management
Agreement;

c. EmpowerHMS shall indemnify RCHA against any and all claims as set forth
in Section 5 herein from and after the Effective Date;

d. RCHA will be provided reasonable access to all books, records, and other
information regarding the Hospital, whether maintained by CAH and/or
EmpowerHMS, that RCHA may reasonably request from either or both of
CAH and/or EmpowerHMS, from time to time, relating to the Existing
Management Agreement, the New Management Agreement, or RCHA’s or
EmpowerHMS’ roles as the Hospital Manager and including, without
limitation, monthly financial statements and reports regarding the operations
of Hospital; and

e. EmpowerHMS will be provided reasonable operational assistance by RCHA
not to exceed ten (10) hours per month during a transitional period that shall
continue until December 31, 2017.

2. Termination of Existing Management Agreement. On the fulfillment to

RHCA’s satisfaction of the conditions set forth in Section 3 herein, the Existing Management
Agreement shall be terminated as of a certain termination date (the Termination Date), effective
April 20, 2017 (the Effective Date). Upon the termination of the Existing Management
Agreement on the Termination Date, effective as of the Effective Date, RCHA shall have no
further obligations under that agreement.

3. Conditions Precedent. The termination of the Existing Management Agreement
shall be subject to the fulfillment to RCHA’s satisfaction of the following conditions by either of
EmpowerHIM8, CAH and/or HMC:

a. EmpowerHMS’s acceptance of the partial assignment in Section 1;

b. Payment by CAH of all payments, expenses or other liabilities pertaining
to the Existing Management Agreement owed by RCHA to third parties including, without
limitation, expenses to include payroll, payroll taxes, past legal settlements, equipment leases,
and to RCHA including, without limitation, accrued but unpaid management fees and expenses
under the Existing Management Agreement, or written waiver by RCHA of such payments; and

c. Subject to RCHA’s right of access in Section 1(d) above, agreement by
EmpowerHMS to limit any management fee collected pursuant to the New Management
Agreement to the reimbursement of expenses only until such time as the Existing Management
Agreement is terminated as contemplated herein.

4, Reservation of Rights to Payments. Notwithstanding anything to the contrary
herein, and until the termination of the Existing Management Agreement on the Termination
Date, RCHA reserves the right to collect any and all payments, expenses or other monies due to

2
 

 

Case 5:19-cv-00089-G Document 46-5 Filed 03/04/19 Page 4 of 7

RCHA under the Existing Management Agreement through any means deemed necessary in
RCHA’s sole discretion. The parties agree that no collection efforts for payment of such fees will
be undertaken by RCHA until July 1, 2018 in order to have sufficient time to implement new
and/or expanded programs to improve financial results. No failure by RCHA to collect, or to
attempt to collect, the payments to which it is entitled under the Existing Management
Agreement shall be deemed a waiver of such right by RCHA to collect, or to attempt to collect,
such payments.

5. Indemnity. In consideration of RCHA’s agreement to partially assign its
obligations pursuant to the Existing Management Agreement to EmpowerHMS and to be
replaced as Hospital Manager by EmpowerHMS:

a. Each of EmpowerHMS and CAH agrees to save, defend, indemnify and hoid
harmless RCHA and its officers, directors, employees, affiliates, agents,
members and advisors (each such person being called an “RCHA
Indemnitee”) from any losses, damages, liabilities, claims and related
expenses (including the fees and expenses of any counsel for any RCHA
Indemnitee), and shall indemnify and hold harmless each RCHA Indemnitee
from all fees, expenses and time charges for attorneys who are employees of
any RCHA Indemnitee, incurred by any RCHA Indemnitee or asserted against
any RCHA Indemnitee by any person arising out of, in connection with or
resulting from this agreement or from EmpowerHMS’s failure to discharge or
perform any of RCHA’s duties and obligations under the Existing
Management Agreement, including, without limitation, claims arising or
accruing from and after the Effective Date; provided that such indemnity shall
not, as to any RCHA Indemunitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such RCHA Indemnitee.

b. RCHA agrees to save, defend, indemnify and hold harmless EmpowerHMS
and its officers, directors, employees, affiliates, agents, members and advisors
(each such person being called an “EmpowerHMS Indemnitee”) from any
losses, damages, liabilities, claims and related expenses (including the fees
and expenses of any counsel for any EmpowerHMS Indemnitee), and shall
indemnify and hold harmless each EmpowetHMS Indemnitee from all fees,
expenses and time charges for attorneys who are employees of any
EmpowerHMS Indemnitee, incurred by any EmpowerHMS Indemunitee or
asserted against any EmpowerHMS Indemnitee by any person arising out of,
in connection with or resulting from RCHA’s failure to discharge or perform
any of RCHA’s duties and obligations under the Existing Management
Agreement arising or accruing before the Effective Date.

6. Confidentiality. The parties hereto agree that all non-public information

pertaining to this agreement, the performance of the parties’ obligations hereunder and the
consummation by the parties of the transactions contemplated hereby shall be treated with
confidentiality by the parties and shall not be disclosed to any third parties unless otherwise

3
 

Case 5:19-cv-00089-G Document 46-5 Filed 03/04/19 Page 5 of 7

required by law. Notwithstanding the foregoing, the parties hereto may disclose such information
to their respective shareholders, directors, officers, employees, agents, advisors and
representatives who have a need for such information if such persons are informed of the
confidential nature of the information and directed to maintain the confidentiality thereof. These
confidentiality obligations shall survive and continue indefinitely, without regard to whether the
Existing Management Agreement is terminated as contemplated herein. A violation or threatened
violation of this section may be restrained through an injunction or similar equitable remedy (in
addition to any other remedy available under the law).

7, Further Assurances. The parties hereto shall cooperate reasonably with each
other in connection with any steps required to be taken as part of their respective obligations
under this agreement, and shall (a) furnish upon request to each other such further information,
(b) execute and deliver to each other such other documents, and (c) do such other acts and things,
all as the other party may reasonably request for the purpose of carrying out the intent of this
agreement and the transactions contemplated hereby.

8. Severability. If any provision of this agreement is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this agreement will remain in full
force and effect. Any provision of this agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or unenforceable.

9. Governing Law; Consent to Jurisdiction. This agreement shall be governed by,
construed and enforced in accordance with the laws of the State of West Virginia, without giving
effect to principles of conflicts of laws.

10. Entire Agreement; Modification. This agreement supersedes all prior
agreements, whether written or oral, between the parties hereto with respect to its subject matter
hereof and constitutes a complete and exclusive statement of the terms of the agreement between
the parties with respect to its subject matter. This agreement may not be amended, supplemented,
or otherwise modified except by a written agreement executed by the party to be charged with
the amendment.
Case 5:19-cv-00089-G Document 46-5 Filed 03/04/19 Page 6 of 7

CAH, RCHA and EmpowerHMS are signing this Partial Assignment and Termination of
Management Agreement on November 15, 2017 to be effective as of the Effective Date.

EMPOWERHMS, LLC RURAL COMMUNITY HOSPITALS OF
AMERICA, LLC

 

 

By: Jorge Perez

By: Paul Nusbaum
Its: CEO/Member

Its: Owner/Member
Case 5:19-cv-00089-G Document 46-5 Filed 03/04/19 Page 7 of 7

CAH, RCHA and EmpowerHMS are signing this Partial Assignment and Termination of
Management Agreement on November 15, 2017 to be effective as of the Effective Date.

 

 

EMPQWERHMS, VLC RURAL COMMUNITY HOSPITALS OF
(a fey oP h
TT / 7 / Loe A——~,
By:( rge Perez (
: Paul Nusbaum
Its: CEO/Member
Its: Manager

  

A lace

By: Paul Nusbaum

Its: Managing Director
